Citation Nr: 0807029	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the oropharynx, including as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1957 to September 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA) form received in 
October 2005, the veteran identified four 
physicians/institutions that have treated him for his claimed 
disability.  While separate authorizations were not executed 
(and may be necessary to contact each source), there is no 
indication that the RO has attempted to obtain the pertinent 
treatment records or get any further authorization that may 
be necessary.  Thus, the Board finds that there is 
outstanding relevant evidence, and as such, an attempt to 
assist the veteran in obtaining these medical records should 
be made.  See 38 C.F.R. § 3.159(c)(1) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
veteran and as noted on the 
Authorization and Consent to Release 
Information form submitted by the 
veteran in October 2005, the RO should 
attempt to obtain medical records from 
Dr. T. O'Hare, 45th Medical Group/SGST, 
Cancer Care Centers of Brevard Inc, and 
Holmes Regional Hospital.  All efforts 
to obtain the records should be noted 
in the claims folder. 

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for service connection.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



